GILLIAM, District Judge.
The above-entitled action against the defendants, Henry Lee Swindell, Sammie G. Spencer and Ray M. Spencer, doing business as S. G. Spencer & Son, came on regularly for trial at Washington, North Carolina, on the 23rd day of October, 1957, and the Court having duly considered the pleadings, stipulations, and evidence and being fully advised in the premises, now finds these facts:
On or about the 16th day of February, 1953, for value received, the defendant Henry Lee Swindell, who filed no answer or other pleading in the instant action, executed and delivered to the plaintiff a promissory note in the principal amount of $2,000 with interest thereon at the rate of 3 percent per annum due and payable on the 1st day of December, 1953; the balance now due upon said note is the principal sum of $1,428.52 plus interest thereon accrued through the 5th day of December, 1957, in the amount of $199.62, plus interest on said principal balance due at the rate of 3 percent per annum from the 5th day of December, 1957, until paid.
The defendant Henry Lee Swindell on or about the 20th day of March, 1953, executed and delivered to the plaintiff a certain agricultural lien and crop and chattel mortgage, securing the indebtedness, filed for registration on the 20th day of March, 1953, and recorded in Book 14, page 63, in the office of the Register of Deeds of Hyde County, North Carolina, the County in which the defendant Swindell then resided and in which were situate the lands upon which the corn and soybeans hereinafter referred to were grown.
During the period beginning on or about the 26th day of September, 1953, and ending on or about the 13th day of December, 1953, the defendants, Sammie G. Spencer and Ray M. Spencer, doing business as S. G. Spencer & Son, bought from the defendant Henry Lee Swindell corn for the total net price of $1,268.97, which corn was subject to the Government’s agricultural lien.
The Government offered evidence showing that Swindell also sold to the other defendants during the period from September 26, 1953 to December 13, 1953, certain beans to the amount of $1,889.04, but the Government’s evidence did not establish just what part of these beans, if any, was subject to the Government’s agricultural lien.
*317The Court concludes that the purchase by defendants Sammie G. and Ray M. Spencer of the corn upon which the Government held a lien constituted a conversion of the Government’s property and that these defendants are secondarily liable to the Government in the amount of $1,268.97, with 3 percent interest from December 13, 1953, to be applied in part payment of Swindell’s indebtedness, as set out in the complaint.
A judgment will enter against Swindell for the full amount of his indebtedness and against the other defendants as indicated above.